ACCEPTED
                                                                                               03-15-00349-CV
                                                                                                       7871147
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         11/17/2015 3:58:09 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                 NO. 03-15-00349-CV

                                        In the                               FILED IN
                                                                      3rd COURT OF APPEALS
                                Third Court of Appeals                     AUSTIN, TEXAS
                                      Of Texas                        11/17/2015 3:58:09 PM
                                                                          JEFFREY D. KYLE
                                                                               Clerk

                         SHAMROCK PSYCHIATRIC, P.A.
                                                                    Appellants,
                                             V.

          TEXAS HEALTH AND HUMAN SERVICES COMMISSION,
                 KYLE JANEK, MD, EXECUTIVE COMM’R
               AND DOUGLAS WILSON, INSPECTOR GENERAL
                                                 Appellees,


           On appeal from the 126th District Court, Travis County, Texas
                         Cause NO. D-1-GV-14-001833


                       FIRST UNOPPOSED MOTION TO
                     EXTEND TIME TO FILE REPLY BRIEF

  Appellant asks the Court to extend the time to file Appellant’s Reply Brief for

an extension of 20 days.

                                    A. Introduction

  1. Appellant is Shamrock Psychiatric, P.A.

  2. This motion is filed within the period to file a motion to extend the time to

file briefs, as required by Rules 10.5 and 38.6.

  3. The Appellees are not opposed to this motion.




 Appellant Shamrock Psychiatric, P.A.’s Motion to Extend Time to File Reply Brief
 Page 1 of 3
                             B. Argument & Authorities

  4. The Court may grant an extension of time to file briefs under Texas Rule of

Appellate Procedure 38.6.

  5. The deadline to file the Reply Brief is November 19, 2015.

  6. Appellant requests this extension due to counsel having:

        - Intervening cases that had immediate impending deadlines preventing a

timely reply brief to be completed;

        - A week-long out-of-state administrative law conference that occurred in

the past month;

      - Unexpected contract negotiations required in a separate matter that

distracted the undersigned counsel from reviewing and addressing Appellee’s

brief for over a week.

  7. No previous extension has been requested or granted to extend the time to

file Appellant’s Brief.

                                       C. Prayer

  8. For these reasons, Appellant asks the Court to grant an extension of time to

file Brief until December 9, 2015.




 Appellant Shamrock Psychiatric, P.A.’s Motion to Extend Time to File Reply Brief
 Page 2 of 3
                                          Respectfully Submitted,

                                          ___________________________
                                          Jason Ray
                                          State Bar No. 24000511
                                          RIGGS & RAY, P.C.
                                          506 West 14th Street
                                          Austin, Texas 78701
                                          (512) 457-9806 Telephone
                                          (512) 457-9066 Facsimile
                                          jray@r-alaw.com
                                          ATTORNEY FOR APPELLANT

                        CERTIFICATE OF CONFERENCE

      I communicated by email on November 17, 2015 with opposing counsel,

Eugene A. Clayborn and he advised that he does not oppose this motion.


                                          ___________________________
                                          Jason Ray

                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

served by eservice on November 17, 2015 to the following:

Eugene A. Clayborn
Assistant Attorney General
Deputy Chief, Administrative Law Division
Office of the Attorney General of Texas
P.O. Box 125548, Capitol Station
Austin, Texas 78711-2548
Eugene.clayborn@texasattorneygeneral.gov


                                          ___________________________
                                          Jason Ray
 Appellant Shamrock Psychiatric, P.A.’s Motion to Extend Time to File Reply Brief
 Page 3 of 3